Exhibit 10.2

CONSULTING AGREEMENT
This Consulting Agreement (this "Agreement") is entered into this 3rd day of
November, 2014, by and between Brian Woolf (the "Consultant") and Body Central
Corp. (the "Company").
W I T N E S S E T H :
WHEREAS, the Company wishes to retain the services of the Consultant in order to
provide professional consulting and transition services to the Company; and
WHEREAS, the Company wishes to contract with the Consultant for the provision of
such services;
WHEREAS, the Consultant and the Company are parties to that certain Separation
and Release Agreement, dated November 3, 2014 (the “Separation Agreement”), and
the parties acknowledge that this Agreement is partial consideration for the
Separation Agreement; and
WHEREAS, the Consultant and the Company wish to enter into this Agreement to set
forth the terms and conditions of such relationship;
NOW, THEREFORE, in consideration of the premises above, and the mutual promises
and covenants contained herein, the parties hereto agree as follows:
1.Term of Relationship. The Consultant will be retained to provide professional
consulting services to the Company beginning the earlier of December 31, 2014 or
the Early Termination Date (as defined in the Separation Agreement) and will
continue to be retained to provide such services through June 30, 2015 (the
"Term"). Upon the expiration of the Term, the consulting relationship hereunder
will automatically terminate unless the parties hereto agree, in a writing
specifically referencing this Agreement, to extend the Term for a specific
period of time.
2.     Provision of Services. During the Term, the Consultant will provide his
services to the Company as needed, and as reasonably requested by the Company.
The Consultant shall be available to consult, as requested, with the Board of
Directors, the senior executives of the Company, and the heads of its business
segments and administrative staff, concerning matters related to the business of
the Company, the fiscal policies of the Company, the relationship of the Company
with its employees and, in general, the important issues of concern in the
business of the Company. The Consultant acknowledges that he will be expected to
make himself available to provide such requested services upon reasonable
request. Except to the extent business needs require otherwise, the Consultant
will be free to provide his services from any reasonable location selected by
the Consultant, including his home. In providing services to the Company, the
Consultant will report to the Chief Executive Officer of the Company. The
Consultant shall not represent the Company, its Board of Directors, its officers
or any other members of the Company in any transactions or communications nor
shall the Consultant make claim to do so.




--------------------------------------------------------------------------------



3.    Compensation for Services. In consideration for the Consultant's provision
of services, the Company will pay the Consultant at the rate of $50,000 per
month (pro rated in the case of partial months), payable in arrears on the last
day of each calendar month during the Term, or, if earlier on the date of the
expiration or earlier termination of the Term. In addition, the Company shall
reimburse the Consultant for any reasonable travel, hotel and other expenses
pre-approved by the Company that are incurred by him in connection with
performing services hereunder promptly upon receipt of appropriate
documentation. The Consultant acknowledges that the Company does not intend to
make withholdings from such compensation and that the Consultant will have the
exclusive responsibility for paying any taxes (including income taxes, social
security contributions, and similar obligations) on such compensation. At the
appropriate time, the Company will provide the Consultant with a Form 1099 for
his tax purposes.
4.    Independent Contractor Status. The Consultant acknowledges that, during
the Term, his relationship with the Company will be that of an independent
contractor, and not that of an employee or an agent of the Company. While the
Company acknowledges that the Consultant is an independent contractor and does
not intend to make any withholdings, the Company reserves the right to withhold
payroll taxes and other amounts to the extent required by applicable law.
5.    Other Benefits. Other than the compensation provided for in Section 3
above, the Company will not provide the Consultant with any benefits, nor will
the Consultant be entitled to participate in any of the Company's benefit plans,
except as otherwise provided under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) or under the Separation Agreement. If for
any reason any governmental agency, court, or other such entity determines that
the Consultant is entitled to participate in any of the Company's benefit plans
for the period during which the Consultant is providing consulting services to
the Company other than as a result of COBRA or as provided in the Separation
Agreement, then the Consultant hereby waives his right to receive any benefits
under such plans. Further, if for any reason the Consultant's waiver contained
in the immediately preceding sentence is determined to be invalid or
unenforceable, and a determination is made that the Consultant is entitled to
any benefits under such plans for the period during which the Consultant is
providing services to the Company other than as a result of COBRA or as provided
in the Separation Agreement, then the Consultant agrees to reimburse the Company
for all liabilities (including, without limitation, benefit plan contributions
and benefits, and attorneys' fees and court costs) relating to such benefits
entitlement.
6.    Other Employment and Activities. The Consultant may pursue other
professional relationships, whether as a consultant or otherwise, to the extent
that such relationships do not interfere with the Consultant's obligations under
this Agreement.
7.    Non-Disclosure of Confidential Information. The Consultant acknowledges
that, during his relationship with the Company, the Consultant may be privy to
all types of information that the Company considers proprietary and/or
confidential ("Confidential Information"). Such Confidential Information
includes, without limitation, operation plans and techniques, customer lists and
contact information, customer preferences, product design,

2

--------------------------------------------------------------------------------



product and supply costs, financial information, trade secrets, and other
intellectual property, in each case belonging to the Company (except that
information that is readily and lawfully available in the public domain, through
no improper conduct on the Consultant's or anyone else's part, will not be
considered to be Confidential Information). The Consultant acknowledges that
such Confidential Information is important to the Company, and the need for the
Company to keep such information confidential. Consequently, to the extent the
Consultant is or becomes privy to any such Confidential Information, the
Consultant agrees to hold in the strictest of confidence, and not to use,
reproduce, or otherwise disclose to any third party, such Confidential
Information as long as such information remains proprietary and/or confidential,
unless otherwise required to do so by law or appropriate legal process. If the
Consultant is required by legal process to disclose any Confidential
Information, the Consultant will provide the Company with prompt notice so that
the Company may seek an appropriate protective order or waive the Consultant's
compliance with the provisions of this letter. If, failing the entry of a
protective order or the receipt of a waiver hereunder, the Consultant is, in the
opinion of his counsel, legally compelled to disclose Confidential Information,
the Consultant may disclose that portion of the Confidential Information which
his counsel advises him that he is required to disclose. Consultant will not
oppose reasonable action by and will cooperate with the Company to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information. Consultant also
acknowledges that (i) the U.S. securities laws may prohibit any person who has
material non-public information about a company from trading in the securities
of such company or from communicating such information to any other person in
which it is reasonably foreseeable that such other person is likely to trade in
such securities; and (ii) Consultant remains subject to the Company’s insider
trading policy.
8.    Return of Company Property. Upon the expiration of the Term, or at any
prior time upon request by the Company, the Consultant will promptly deliver to
the Company, and not keep in his possession, recreate, or deliver to any other
person or entity, any and all property (to the extent the Consultant has such
property in his possession or under his control) that belongs to the Company, or
that belongs to any other third-party and is in his possession or under his
control as a result of his relationship with the Company, including, without
limitation, computer hardware and software, electronic equipment, records, data,
files, customer and supplier lists or information, notes, reports,
correspondence, financial information, technical data, and other documents or
Confidential Information (as defined in Section 7 above), including any and all
copies of the foregoing.
9.    Successors and Assigns. This Agreement, and the rights and obligations of
the Consultant and the Company under this Agreement, will inure to the benefit
of, and will be binding upon, (a) the Consultant, and (b) the Company and its
successors and assigns. This Agreement, and the rights and obligations under
this Agreement, may not be assigned by the Consultant.
10.    Waiver. No waiver by any party hereto of the breach of any term or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, will be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of any other term or covenant
contained in this Agreement.

3

--------------------------------------------------------------------------------



11.    Entire Agreement and Amendment. This Agreement contains the entire
agreement between the Consultant and the Company with respect to its subject
matter, and supersedes all prior agreements and understandings, oral or written,
between the Consultant and the Company with respect to the subject matter of
this Agreement, other than the Separation Agreement. This Agreement may be
amended only by an agreement in writing signed by each of the parties hereto.
12.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, and
such counterparts will together constitute but one agreement.
13.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Florida without giving effect to its
conflict of laws principles.
14.    Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and regulations promulgated thereunder (“Section 409A”). To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that no
payments due under this Agreement shall be subject to an “additional tax” as
defined in Section 409A(a)(1)(B) of the Code. If necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Code concerning payments to
“specified employees,” any payment on account of Consultant’s separation from
service that would otherwise be due hereunder within six (6) months after such
separation shall be delayed until the first business day of the seventh month
following the expiration of the Term and the first such payment shall include
the cumulative amount of any payments (without interest) that would have been
paid prior to such date if not for such restriction.  For purposes of Section
409A, each payment made under this Agreement shall be treated as a separate
payment. In no event may the Consultant directly or indirectly designate the
calendar year of payment. All reimbursements provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Consultant’s lifetime (or during a shorter period
of time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.


[Signature Page Follows]

4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first written above.
BODY CENTRAL CORP.
       /s/ Fred Lamster
Name: Fred Lamster
Title: Chairman of the Board
      /s/ Brian Woolf
      Brian Woolf




5